internal_revenue_service number release date index number ------------------------------------------------------------ --------------------------- --------------------------------------------- ------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b03 plr-106481-09 date july legend legend --------------------------------------------------------------------------------------------- ------------------------- --------------------------------------------------------------------------------------------- -------------------------- -------------------------- ----------------- ------------------------------------------------------------------------ ------------- -------------------------- -------------------------- -------------------------- --------------------- --------------------- trust grantor a b x state date date date date date dear ---------------- plr-106481-09 this letter responds to a letter dated date submitted on behalf of trust by its authorized representative requesting a ruling that pursuant to sec_1362 of the internal_revenue_code the sub-trusts created under trust qualify as shareholders of x an s_corporation facts the information submitted states that grantor created trust under state law on date trust created four sub-trusts one for each of grantor’s children trust provides that each share constitutes a separate trust but the property of the trusts may be administered as an undivided whole without separation as between the sub-trusts the beneficiaries of each of these sub-trusts are grantor’s spouse a the child for which the sub-trust was created and that child’s spouse and descendants of that child and those descendants’ spouses a and b are the trustees of trust trust represents that b is the only trustee under trust that has the ability to make discretionary distributions or to amend the trust agreement and that b is a nonadverse_party that is neither related nor subservient to grantor within the meaning of sec_672 as a result of gifts made by grantor on date sec_2 and trust owns shares in x x filed an election to be an s_corporation effective date the relevant terms of trust are article one provides that the trustees other than grantor or the grantor’s spouse may distribute principal and income to the beneficiaries in the trustee’s sole discretion article two provides in part that grantor’s spouse shall have the power to withdraw from the principal of the trust property having a value equal to the value of the property added to the trust during such year including for the year of the trust’s creation the property creating the trust provided that the total amount that may be withdrawn shall not exceed the lesser_of i the maximum amount over which an individual may have a power_of_withdrawal without its lapse in such year being a release of such power under sec_2514 of the internal_revenue_code or ii the maximum amount excludible from a donor’s taxable_gifts for such year in respect of gifts to any donee under sec_2503 of the code grantor’s spouse’s power_of_withdrawal shall lapse days after the addition giving rise to such right of withdrawal article two also provides that if there is any amount left over after the spouse’s withdrawal power the grantor’s children and their descendants as provided for in the agreement would have a power_of_withdrawal of the amount left over subject_to some limitations holders with withdrawal power other than grantor’s spouse have a cumulative power_of_withdrawal but the total amount which may be withdrawn by each power holder as of december of the preceding year shall be reduced by the greater plr-106481-09 of dollar_figure or five percent of the value of the trust principal on january of the current_year article three provides that trust is an irrevocable_trust the trustees other than grantor and grantor’s spouse shall have the power by an instrument filed with the trust records to amend the dispositive or administrative provisions of the indenture including the provisions relating to the trustees provided that only descendants of the grantor or their estates the spouses of such descendants the grantor’s spouse or charitable organizations shall benefit from any dispositive amendment the beneficiaries of the sub-trusts created by trust received timely notification of their withdrawal rights and no beneficiary has exercised those rights law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter i as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder in an s_corporation the deemed owner of the trust shall be treated as the shareholder under sec_1361 sec_674 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides in part that sec_674 shall not apply to a power solely exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or to pay out corpus to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries plr-106481-09 a power does not fall within the powers described in sec_674 if any person has a power to add to the beneficiaries designated to receive the income or corpus except where such action is to provide for after-born or after-adopted children sec_672 provides that for purposes of subpart e the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust a person having a general_power_of_appointment over the trust property shall be deemed to have a beneficial_interest in the trust sec_672 provides that for purposes of subpart e the term nonadverse_party means any person who is not an adverse_party sec_677 provides in part that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse or held or accumulated for future distribution to the grantor or the grantor’s spouse sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which the person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or the person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would cause a grantor to be treated as the owner of such portion of the trust within the principles of sec_671 to inclusive sec_678 provides that sec_678 shall not apply with respect to a power over income as originally granted or thereafter modified if the grantor of the trust is otherwise treated as the owner under the provisions of subpart e other than sec_678 trust provides that b as trustee has the power to make discretionary distributions to the beneficiaries and amend the trust to add additional beneficiaries including charitable organizations therefore grantor is treated as an owner of the sub-trusts created by trust under the provisions of sec_677 because b may make discretionary distributions from income and principal to grantor’s spouse also grantor is treated as the owner of the sub-trusts created by trust under sec_674 because b may add additional beneficiaries to the trust agreement thus the exception to sec_674 found in sec_674 would not apply furthermore because grantor is treated as the owner of the sub-trusts created by trust under sec_677 and sec_674 the provision of sec_678 would apply so that the powers of appointment possessed by the beneficiaries would not result in those beneficiaries being treated as the owners of their respective sub-trusts under sec_678 plr-106481-09 conclusion based solely on the facts and representations submitted we conclude that grantor will be treated as the owner of the sub-trusts created under the trust agreement under sec_674 sec_677 and sec_678 accordingly the sub-trusts created by trust are permitted shareholders in x an s_corporation under sec_1361 if otherwise eligible from date except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether x is otherwise eligible to be an s_corporation for federal tax purposes furthermore we express no opinion on whether the sub-trusts under trust would continue to be grantor trusts if the trustees use their substitution powers to appoint different trustees this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination sincerely s leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
